Date Signed:
June 17, 2020




                    UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF HAWAII

In re                                            Case No. 19-01366
                                                 Chapter 13
WILLIAM H. GILLIAM,

                           Debtor.               Re: Docket No. 50

                                 TURNOVER ORDER
        On April 6, 2020, Debtor William H. Gilliam filed a motion to require Apple,

Inc., Google, LLC, and Verizon Media Group, Inc., dba Yahoo, Inc., to turn over to

him certain information related to accounts he maintains with the respondents. The

record shows that Mr. Gilliam properly served the motion on the respondents (dkt.

93), but none of the respondents filed a response to the motion. Based on the

respondents’ failure to respond to the motion,

        IT IS HEREBY ORDERED that:

        1.    Respondent Apple, Inc., shall (to the extent of its ability after exercising

reasonable efforts) promptly turn over to Mr. Gilliam all passwords and data

associated with any Apple iCloud account with the account or user identification



 U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 148 Filed 06/17/20 Page 1 of 2
“Nosveemos2@yahoo.com.”

       2.     Respondent Google, LLC, shall (to the extent of its ability after

exercising reasonable efforts) promptly turn over to Mr. Gilliam all passwords and

data associated with the accounts with the user identification

“PacificRimHI@gmail.com” and “WorldHICuranam@gmail.com”.

       3.     Respondent Verizon Media Group, Inc., dba Yahoo, Inc., Apple, Inc.,

shall (to the extent of its ability after exercising reasonable efforts) promptly turn over

to Mr. Gilliam all passwords and data associated with the accounts with the user

identification “BillGilliam@yahoo.com”, “WorldHI@yahoo.com”, and

“Nosveemos2@yahoo.com.”

                                   END OF ORDER




                                             2



 U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 148 Filed 06/17/20 Page 2 of 2
